Name: Commission Regulation (EEC) No 3477/90 of 30 November 1990 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: political geography;  tariff policy;  iron, steel and other metal industries;  cooperation policy
 Date Published: nan

 No L 336/64 Official Journal of the European Communities 1 . 12. 90 COMMISSION REGULATION (EEC) No 3477/90 of 30 November 1990 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be re-established, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Portocol No 1 thereto, Having regard to Article 1 of Council Regulation (EEC) No 3606/89 of 20 November 1989 establishing ceilings and Community supervision for imports of certain products originating in Yugoslavia (1990)(2), and in parti ­ cular Article 1 thereof, Whereas the abovementioned Protocol No 1 and Article 15 of the cooperation Agreement provide that the products listed in the Annex are imported exempt of customs duty into the Community, subject to the ceiling shown, above which the customs duties applicable to Third countries may be re-established ; Whereas imports into the Community of those products, originating in Yugoslavia, have reached that ceiling ; Article 1 From 4 to 31 December 1990, the levying of customs duties applicable to third countries shall be re-established on imports into the Community of the products listed in the Annex, originating in Yugoslavia. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 41 , 14. 2. 1983, p. 2. 0 OJ No L 352, 4. 12. 1989, p . 1 . 1 . 12. 90 Official Journal of the European Communities No L 336/65 ANNEX Order No CN code Description of goods Ceiling(tonnes) 04.0030 7202 7202 21 7202 21 10 720221 90 7202 29 00 Ferro-alloys :  Ferro-silicon : Containing by weight more than 55 % of silicon :  Containing by weight more than 55 % but not more than 80 % of silicon Containing by weight more than 80 % of silicon » Other i , 7711